Case 8:19-cv-01856-VMC-AEP Document 33 Filed 02/14/20 Page 1 of 1 PageID 124



                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


PATRICIA KENNEDY

                Plaintiff,                          Case No.: 8:19-cv-1865-VCM-AEP
v.

DTDT, II, INC.,

            Defendant.
___________________________
               STIPULATION FOR DISMISSAL OF CASE WITH PREJUDICE

        Plaintiff and Defendant, by and through undersigned counsel, hereby move this court to

dismiss the instant case with prejudice pursuant to a settlement agreement entered into between

the Parties.

FOR THE PLAINTIFF                                     FOR THE DEFENDANT

By: /s/ Philip Michael Cullen, III                    By: /s/ Jesse Unruh

 PHILIP MICHAEL CULLEN, III                         Jesse Unruh, Esq.
 Fla. Bar No: 167853                                SPIRE LAW, LLC
 Attorney-at-Law—Chartered                          12249 Science Dr. Suite 155
 621 South Federal Highway, Suite Four
 Fort Lauderdale, Florida 33301                     Orlando, FL 32826
 Telephone: (954) 462-0600                          Ph. (407) 494-0135
 Facsimile: (954) 462-1717                          jesse@spirelawfirm.com
 e-mail: CULLENIII@aol.com                          FBN: 93121




                                                1
